Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                        Nos. 3D20-22 & 3D20-1468
                       Lower Tribunal No. 17-20192
                           ________________


                       Mustafa Pamir Demirtas,
                                  Appellant,

                                     vs.

                           E. Seda Demirtas,
                                  Appellee.


     Appeals from the Circuit Court for Miami-Dade County, Marcia Del
Rey, Judge.

     Abramowitz and Associates, and Evan L. Abramowitz, for appellant.

     Boyer Law Firm, P.L., and Francis M. Boyer and Jennifer F. W. Sticha
(Jacksonville), for appellee.


Before EMAS, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.